Pumpkin, P. J.
1. There being affirmative evidence that the defendant’s name was, by her agent, in her presence and under her express direction, signed to the promissory note sued on, the verdict against her plea of non est factum was fully warranted. In view of this evidence, a finding in her favor was not demanded merely because it was shown that she could not write, and there appeared upon the note the words, “her mark,” so written as to indicate that there was originally an intention that she should sign the note in person by her cross-mark, which did not, however, appear to have been actually made thereon.
■2. None of the special grounds of the motion for a new trial were meritorious, and there was no error in overruling the motion.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.